MILLER, Judge.
This is a companion case to and consolidated for trial with Barrett, et al. v. State Farm Mutual Automobile Insurance Company, et al., 236 So.2d 900. Here plain*906tiff, Harry J. Henry, the owner of the Honda driven by decedent, David Barrett, seeks to recover property damages against Joseph L. Guidry, father of Charles Guidry, minor driver of the offending automobile. Damages were stipulated at $195.00. The trial court rendered judgment against Joseph L. Guidry for the reasons assigned in Barrett. Defendant appeals to this Court.
For the reasons assigned in Barrett v. State Farm Mutual Automobile Insurance Company, et al., supra, the trial court judgment is affirmed.
Affirmed.